DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6, 8-16, 18-20, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Rajshekar et al., USPN 2014/0059663, in view of Fisk et al., USPN 2013/0031641.
With regard to claims 1 and 11, Rajshekar discloses a method for generating a validation tool (0010), the method including receiving, at control circuitry, an indication to initiate validation (Webpage or application 102 comprises a widget (not shown) which is configured to request an MMO and a challenge from an MMOS 106 (Step 1b), which is a component of an engagement server 104, 0061), identifying, in response to the indication, at least one media content item based on a user profile (0062, 0067, 0071, 0073, picks a random video id and question id for the specific user, 0080), the at least one media content item having a display sequence (video frames, 0070, 0091); determining a random display sequence for the at least one media content item (The system splits the video into randomly sequenced pieces (402), 0117), generating, using 
With regard to claims 2 and 12, Rajshekar in view of Fisk discloses the method of claim 1, as outlined above, and Rajshekar further discloses generating a query based on metadata tags associated with the at least one media content item (0080, 0171) wherein the metadata tags are indicative of the one or more media content items (0171), and retrieving the at least one question from a database based on the query (0080, own database, 0171, 0167). The motivation to combine remains the same as outlined above.

With regard to claims 4 and 14, Rajshekar in view of Fisk discloses the method of claim 1, as outlined above, and Rajshekar further discloses the at least one media content item includes a plurality of media content items (0075), and wherein the method further includes generating a query based on metadata tags associated with the plurality of media content items (0080, 0171), and generating a composite media content item based on the plurality of media content items (0074, 0179, 0192-0193). The motivation to combine remains the same as outlined above.
With regard to claims 5 and 15, Rajshekar in view of Fisk discloses the method of claim 1, as outlined above, and Rajshekar further discloses storing an identifier corresponding to the at least one media content item in a database (0067), and storing the question in the database, wherein the question is linked to the identifier in the database (0067, 0077). The motivation to combine remains the same as outlined above.
With regard to claims 6 and 16, Rajshekar in view of Fisk discloses the method of claim 1, as outlined above, and Rajshekar further discloses determining a question format (0171, 0172, 0177, 0194), based on metadata associated with the at least one media content item (0215, 0218), identifying a template for the question format (0213-0215), and generating the at least one question based on the template and the at least 
With regard to claims 8 and 18, Rajshekar in view of Fisk discloses the method of claim 1, as outlined above, and Rajshekar further discloses the at least one media content item includes a plurality of media content items (0209, 0230), and wherein determining the at least one question includes determining a plurality of questions (Challenges, Fig 13A), each corresponding to a media content item of the plurality of media content items (0230, Fig 13A), wherein the method further includes determining a sequence of the plurality of media content items (0209, closest… outlier, Fig 13A), and determining a corresponding sequence of questions of the plurality of questions (0209, first… then, Fig 13A), wherein the sequence of questions corresponds to the sequence of the plurality of media content items (0209, Fig 13A). The motivation to combine remains the same as outlined above.
With regard to claims 9 and 19, Rajshekar in view of Fisk discloses the method of claim 8, as outlined above, and Rajshekar further discloses determining at least one indexing value (0209, closest or outlier, Fig 13A), identifying a media content item of the plurality of media content items based on the at least one indexing value (0209, closest or outlier, Fig 13A), and identifying the question corresponding to the media content item (0209, Fig 13A). The motivation to combine remains the same as outlined above.
With regard to claims 10 and 20, Rajshekar in view of Fisk discloses the method of claim 1, as outlined above, and Rajshekar further discloses receiving at a user interface an inputted answer corresponding to the at least one question (step 2, 0061, Fig. 1), and comparing the inputted answer to the at least one answer to provide 
With regard to claims 31 and 32, Rajshekar in view of Fisk discloses the method of claim 1, as outlined above, and Rajshekar further discloses identifying one or more objects of the at least one media content item based on machine learning (0174). The motivation to combine remains the same as outlined above.
Response to Arguments
Applicant's arguments filed 18 March 2022 have been fully considered but they are not persuasive.
Applicant argues that Rajshekar does not disclose displaying the media in a random sequence or basing a question on the sequence. The examiner disclosed above that Rajshekar does disclose displaying the frames in random sequence (0117), or at least in view of Fisk it would have been obvious to have. The examiner also points out that while applicant argues that the validation question is not based on the random sequence, this is not the claim language. Rajshekar discloses at least one question “having a content” based on the determined random display sequence, the content being which sequential frame display the user’s pet (Fig 4).
Cited References
Gargi, USPN 8,510,795, discloses a user validation system with randomly selected video segments (column 6 lines 1-7), but is not seen as reading on the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434